DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amended the claims to include previously identified allowable subject matter. Therefore, the claims are in condition for allowance.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:

Claims 1-28 are allowed.

	The closest prior art of reference is Mountz et al. (US 2015/0151912 A1) which discloses an inter-facility transport in inventory management and fulfillment systems and teaches an autonomous mobile storage unit that communicates with a central system, senses its environment, and autonomously carries items to their destinations.

	With respect to claim 1, Mountz taken either individually or in combination other prior art of record fails to teach or suggest: “…wherein the housing and the inventory storage device exchange data and power using one of resonant inductive coupling or a Near Field Communication (NFC) connection…” in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Claims 9, 17, and 25 are substantially similar to claim 1 and are allowed for the same reasons as above. Claims 2-8, 10-16, 18-24, and 26-28 are allowed because they depend from an allowed claim.

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Gruber (Reg. No. 63411) on 07/21/2022.

	The application has been amended as follows: 

1. 	(Currently Amended) A mobile inventory transportation communication network, the mobile inventory transportation communication network comprising: 
	a mobile inventory transport unit (MITU) comprising: 
	a housing, 
	an inventory storage device, wherein the inventory storage device is physically coupled to the housing using one or more fasteners, 
	a power device, wherein the power device is operationally configured to supply power to electrical components of the MITU and the inventory storage device, and is selected from a group consisting of a battery cell, fuel cell, and solar cell, and wherein the housing and the inventory storage device exchange data and power using one of resonant inductive coupling or a Near Field Communication (NFC) connection, 
	a drive device, wherein the drive device is in electrical communication with the power device, and is operationally configured to physically move the MITU 
	a navigation device, wherein the navigation device is in electrical communication with the power device, and is operationally configured to transmit and receive geographic data and determine a physical location of the MITU MITU NFC, 
	a sensing device, wherein the sensing device is in electrical communication with the power device, and is operationally configured to detect physical objects and transmit and receive physical object data, and 
	a control device, wherein the control device is in electrical communication with the inventory storage device, the power device, the drive device, the navigation device, and the sensing device, and is operationally configured to control the MITU and transmit and receive data from physically separate systems and the inventory storage device;
	a transportation system, wherein the transportation system is operationally configured to transmit to and receive data from the MITU and other secondary systems, physically receive the MITU, wherein physically receiving the mobile inventory transport unit MITU is based on one or more of object recognition and identifying an RFID tag, a QR code, or a Bluetooth module associated with the MITU, and physically transport the MITU from a first point to a second point; 
	a second central system, wherein the second central system is in communication with a first central system, the MITU, and the transportation system, and is operationally configured to determine an inventory demand at a second or more location, transmit inventory request data to the first central system, receive data from the first central system, transmit to and receive data from the transportation system, and transmit to and receive data from the MITU; and 
	wherein the first central system is in communication with the control device of the MITU, transportation system, and the second central system, and is operationally configured to receive inventory request data from the second central system, transmit to and receive data from the second central system, transmit to and receive data from the MITU, schedule the movement of the MITU, transmit to and receive data from the transportation system, and control the delivery of the MITU to a final destination.

2. 	(Currently Amended) The mobile inventory transportation communication network of Claim 1, wherein the first central system is at an origin location and the second central system is at the final destination, and wherein the MITU mobile 

3. 	(Original) The mobile inventory transportation communication network of Claim 1, wherein the method of transmitting and receiving data of the navigation device is selected from a group consisting of GPS, Wi-Fi, and Cellular.

4. 	(Original) The mobile inventory transportation communication network of Claim 1, wherein the method of detection of physical objects of the sensing device is selected from a group consisting of Light Detection and Ranging (LIDAR), Radar, Laser, ultrasonic, and Infrared sensing.

5. 	(Currently Amended) The mobile inventory transportation communication network of Claim 1, wherein the method of transmitting and receiving data of the control device is selected from a list consisting of Wi-Fi, cellular, and Bluetooth, and wherein the housing and the inventory storage device bi-directionally exchange data and power using one of the resonant inductive coupling or the NFC connection

6. 	(Currently Amended) The mobile inventory transportation communication network of Claim 1, wherein the transportation system identifies a loading of the MITU 

7. 	(Currently Amended) The mobile inventory transportation communication network of Claim 1, wherein the method of transmitting and receiving MITU data, first central system data, and transportation system data of the second central system is selected from a group consisting of Wi-Fi, cellular, and Bluetooth.

8. 	(Currently Amended) The mobile inventory transportation communication network of Claim 1, wherein the method of transmitting and receiving MITU data, second central system data, and transportation system data of the first central system is selected from a group consisting of Wi-Fi, cellular, and Bluetooth.

9.	 (Currently Amended) A system for transporting a mobile inventory transportation unit (MITU) in a mobile inventory transportation communication network, the system 4Application No. 16/708,618Attorney Docket No. 1826.101.01US comprising: 
one or more hardware processors configured by machine-readable instructions, the MITU comprising:
	a housing, 
	an inventory storage device, wherein the inventory storage device is physically coupled to the housing using one or more fasteners, 
	a power device, wherein the power device is operationally configured to supply power to electrical components of the MITU and the inventory storage device, and is selected from a group consisting of a battery cell, fuel cell, and solar cell, and wherein the housing and the inventory storage device exchange data and power using one of resonant inductive coupling or a Near Field Communication (NFC) connection, 
	a drive device, wherein the drive device is in electrical communication with the power device, and is operationally configured to physically move the MITU, 
	a navigation device, wherein the navigation device is in electrical communication with the power device, and is operationally configured to transmit and receive geographic data and determine a physical location of the mMITU, wherein determining the physical location of the MITU is based on one or more of Global Positioning System (GPS), Quick Response (QR) codes, Radio-Frequency Identification (RFID), and NFC, 
	a sensing device, wherein the sensing device is in electrical communication with the power device, and is operationally configured to detect physical objects and transmit and receive physical object data, and 
	a control device, wherein the control device is in electrical communication with the inventory storage device, the power device, the drive device, the navigation device, and the sensing device, and is operationally configured to control the MITU and transmit and receive data from physically separate systems and the inventory storage device; 
	a transportation system, wherein the transportation system is operationally configured to transmit to and receive data from the MITU and other secondary 5Application No. 16/708,618Attorney Docket No. 1826.101.01USsystems, physically receive the MITU, wherein physically receiving the MITU is based on one or more of object recognition and identifying an RFID tag, QR code, or Bluetooth module associated with the MITU, and physically transport the MITU from a first point to a second point; 
	a second central system, wherein the second central system is in communication with a first central system, the MITU, and the transportation system, and is operationally configured to determine an inventory demand at a second or more location, transmit inventory request data to the first central system, receive data from the first central system, transmit to and receive data from the transportation system, and transmit to and receive data from the MITU; and 
	wherein the first central system is in communication with the control device of the MITU, transportation system, and the second central system, and is operationally configured to receive inventory request data from the second central system, transmit to and receive data from the second central system, transmit to and receive data from the MITU, schedule the movement of the MITU, transmit to and receive data from the transportation system, and control the delivery of the MITU to a final destination.

10.	 (Currently Amended) The system of Claim 9, wherein the first central system is at an origin location and the second central system is at the final destination, and wherein the MITU in real-time and disembarks from the transportation system when the physical location matches the final destination.  

11. 	(Original) The system of Claim 9, wherein the method of transmitting and receiving data of the navigation device is selected from a group consisting of GPS, Wi-Fi, and Cellular.  

12. 	(Original) The system of Claim 9, wherein the method of detection of physical objects of the sensing device is selected from a group consisting of Light Detection and Ranging (LIDAR), Radar, Laser, ultrasonic, and Infrared sensing.

13. 	(Currently Amended) The system of Claim 9, wherein the method of transmitting and receiving data of the control device is selected from a list consisting of Wi-Fi, cellular, and Bluetooth

14. 	(Currently Amended) The system of Claim 9, wherein the transportation system identifies a loading of the MITU 

15. 	(Currently Amended) The system of Claim 9, wherein the method of transmitting and receiving MITU data, first central system data, and transportation system data of the second central system is selected from a group consisting of Wi-Fi, cellular, and Bluetooth. 

16. 	(Currently Amended) The system of Claim 9, wherein the method of transmitting and receiving MITU data, second central system data, and transportation system data of the first central system is selected from a group consisting of Wi- Fi, cellular, and Bluetooth.

17. 	(Currently Amended) A non-transitory, tangible computer readable storage medium, encoded with processor readable instructions to perform a method for transporting a mobile inventory transportation unit (MITU) in a mobile inventory transportation communication network, the mobile inventory transportation communication network comprising the MITU MITU comprising: 
	a housing, 
	an inventory storage device, wherein the inventory storage device is physically coupled to the housing 
	a power device, wherein the power device is operationally configured to supply power to electrical components of the MITU and the inventory storage device, and is selected from a group consisting of a battery cell, fuel 7Application No. 16/708,618Attorney Docket No. 1826.101.01US cell, and solar cell, and wherein the housing and the inventory storage device exchange data and power using one of resonant inductive coupling or a Near Field Communication (NFC) connection, 
	a drive device, wherein the drive device is in electrical communication with the power device, and is operationally configured to physically move the MITU, 
	a navigation device, wherein the navigation device is in electrical communication with the power device, and is operationally configured to transmit and receive geographic data and determine a physical location of the MITU, wherein determining the physical location of the MITU is based on one or more of Global Positioning System (GPS), Quick Response (QR) codes, Radio-Frequency Identification (RFID), and NFC 
	a sensing device, wherein the sensing device is in electrical communication with the power device, and is operationally configured to detect physical objects and transmit and receive physical object data, and 
	a control device, wherein the control device is in electrical communication with the inventory storage device, the power device, the drive device, the navigation device, and the sensing device, and is operationally configured to control the MITU 
	the method comprising: 
	configuring a transportation system to transmit to and receive data from the MITU and other secondary systems, physically receive the MITU, wherein physically receiving the MITU is based on one or more of object recognition and identifying an RFID tag, QR code, or Bluetooth module associated with the MITU, and physically transport the MITU from a first point to a second point; 
	configuring the second central system to determine an inventory demand at a second or more location, transmit inventory request data to the first central system, receive data from the first central system, transmit to and receive data from the 8Application No. 16/708,618Attorney Docket No. 1826.101.01US transportation system, and transmit to and receive data from the MITU, wherein the second central system is in communication with the first central system, the MITU, and the transportation system; and 
	configuring the first central system to receive data from the second central system, transmit to and receive data from the MITU, schedule the movement of the MITU, transmit to and receive data from the transportation system, and control the delivery of the MITU to a final destination, wherein the first central system is in communication with the control device of the MITU, transportation system, and the second central system, and is operationally configured to receive inventory request data from the second central system.

18. 	(Currently Amended) The non-transitory, tangible computer readable storage medium of Claim 17, wherein the first central system is at an origin location and the second central system is at the final destination, and wherein the MITU 

19. 	(Original) The non-transitory, tangible computer readable storage medium of Claim 17, wherein the method of transmitting and receiving data of the navigation device is selected from a group consisting of GPS, Wi-Fi, and Cellular.  

20. 	(Original) The non-transitory, tangible computer readable storage medium of Claim 17, wherein the method of detection of physical objects of the sensing device is selected from a group consisting of Light Detection and Ranging (LIDAR), Radar, Laser, ultrasonic, and Infrared sensing.  

21. 	(Currently Amended) The non-transitory, tangible computer readable storage medium of Claim 17, wherein the method of transmitting and receiving data of the control device is selected from a list consisting of Wi-Fi, cellular, and Bluetooth, and wherein bi-directionally exchange data and power using one of the resonant inductive coupling or the NFC connection 

22. (Currently Amended) The non-transitory, tangible computer readable storage medium of Claim 17, wherein the transportation system identifies a loading of the MITU 

23. 	(Currently Amended) The non-transitory, tangible computer readable storage medium of Claim 17, wherein the method of transmitting and receiving MITU data, first central system data, and transportation system data of the second central system is selected from a group consisting of Wi-Fi, cellular, and Bluetooth.  

24. 	(Currently Amended) The non-transitory, tangible computer readable storage medium of Claim 17, wherein the method of transmitting and receiving MITU data, second central system data, and transportation system data of the first central system is selected from a group consisting of Wi-Fi, cellular, and Bluetooth.

25. 	(Currently Amended) A method for transporting a mobile inventory transportation unit (MITU) in a mobile inventory transportation communication network, the mobile inventory transportation communication network comprising [[a]] the MITU MITU comprising: 
	a housing, 
	an inventory storage device, wherein the inventory storage device is physically coupled to the housing using one or more fasteners, 
	a power device, wherein the power device is operationally configured to supply power to electrical components of the MITU and the inventory storage device, and is selected from a group consisting of a battery cell, fuel cell, and solar cell, and wherein the housing and the inventory storage device exchange data and power using one of resonant inductive coupling or a Near Field Communication (NFC) connection, 
	a drive device, wherein the drive device is in electrical communication with the power device, and is operationally configured to physically move the MITU 
	a navigation device, wherein the navigation device is in electrical communication with the power device, and is operationally configured to transmit and receive geographic data and determine a physical location of the MITU MITU NFC, 
	a sensing device, wherein the sensing device is in electrical communication with the power device, and is operationally configured to detect physical objects and transmit and receive physical object data, and 
	a control device, wherein the control device is in electrical communication with the inventory storage device, the power device, the drive device, the navigation device, and the sensing device, and is operationally configured to control the MITU and transmit and receive data from physically separate systems and the inventory storage device; 
	the method comprising: 
	configuring a transportation system to transmit to and receive data from the MITU and other secondary systems, physically receive the MITU, and physically transport the MITU from a first point to a second point; 
	configuring the second central system to determine an inventory demand at a second or more location, transmit inventory request data to the first central system, receive data from the first central system, transmit to and receive data from the transportation system, and transmit to and receive data from the MITU, wherein the second central system is in communication with the first central system, the MITU, and the transportation system; and 
	configuring the first central system to receive data from the second central system, transmit to and receive data from the MITU, schedule the movement of the MITU, transmit to and receive data from the transportation system, and control the delivery of the MITU to a final destination, wherein the first central system is in communication with the control device of the MITU, transportation system, and the second central system, and is operationally configured to receive inventory request data from the second central system.

26. 	(Previously Presented) The system of claim 9, wherein at least one of the housing and the inventory storage device comprises a climate-controlled portion, and wherein the climate- controlled portion is electrically connected to the power device.  

27. 	(Currently Amended) The system of claim 9, wherein the MITU further comprises: 
	a balance device for supplying weight distribution of the MITU, wherein the balance device is in communication with the drive device and the control device, and wherein the balance device comprises one or more of a gyroscope and an accelerometer.  

28. 	(Currently Amended) The system of Claim [[13]]9, 

29. 	(Canceled) 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662